NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIONISIO CHAIREZ-CASTRO,                        No.    15-70961

                Petitioner,                     Agency No. A088-889-484

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Dionisio Chairez-Castro, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in

part the petition for review.

      Substantial evidence supports the agency’s conclusion that Chairez-Castro

failed to establish he would be persecuted on account of a protected ground.1 See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Chairez-Castro’s asylum

and withholding of removal claims fail.

      Chairez-Castro does not challenge the agency’s determination that he is

ineligible for CAT protection, so that issue is waived. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in a party’s opening brief are waived).



1
       To the extent that Chairez-Castro argues he is a member of a particular
social group related to domestic violence, we lack jurisdiction to review his claim
because he failed to exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004).

                                          2                                   15-70961
      To the extent Chairez-Castro contends that the immigration judge lacked

jurisdiction over his proceedings, his argument is foreclosed by Aguilar Fermin v.

Barr, 958 F.3d 887, 889 (9th Cir. 2020) (an initial notice to appear need not

contain time, date, and place information to vest an immigration court with

jurisdiction if such information is provided before the hearing).

      Finally, although Chairez-Castro asserts that he is eligible to apply for

cancellation of removal, he did not apply for such relief before the agency; thus,

we lack jurisdiction over this unexhausted claim. See Barron, 358 F.3d at 677-78.

      As stated in the court’s May 5, 2015 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                       15-70961